EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ken Watson (Reg. No. 58,952) on 1/29/2021.
The application has been amended as follows: 
In claim 21, at line 19, please amend “the dynamic current threshold” to read “the dynamic current threshold to set an arc flash incident energy level of the power generator system at or below a predetermined safety level”.
Please cancel claim 23. 

Reasons for Allowance
Claims 1-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the prior art of record fails to disclose alone or in combination:
the power controller being further configured to compare the current with the dynamic current threshold and to trigger the circuit breaker based on a difference of the current relative to the dynamic current threshold to set an arc flash incident energy level of the power generator system at or below a predetermined safety level,
in combination with the additional elements of claim 1.
Regarding claims 11-20, the prior art of record fails to disclose alone or in combination:
generating a trigger signal to trigger a circuit breaker based on a difference of the current relative to the dynamic current threshold to set an arc flash incident energy level of the power generator system at or below a predetermined safety level, 
in combination with the additional elements of claim 11. 

Regarding claims 21-22, the prior art of record fails to disclose alone or in combination:
a current comparator configured to compare the cycle current value associated with at least one of the plurality of cycles with the dynamic current threshold and to trigger the circuit breaker based on an amplitude difference of the cycle current relative to the dynamic current threshold to set an arc flash incident energy level of the power generator system at or below a predetermined safety level,
in combination with the additional elements of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN H SPRENGER/Examiner, Art Unit 2838                                                                                                                                                                                                        
/FRED E FINCH III/Primary Examiner, Art Unit 2838